Citation Nr: 1427384	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-22 959	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES
 
1.  Entitlement to an initial evaluation in excess of 10 percent for the period from September 9, 2008 to October 13, 2009 for post-traumatic stress disorder (PTSD).
 
2.  Entitlement to an initial evaluation in excess of 30 percent from October 14, 2009 for post-traumatic stress disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
ATTORNEY FOR THE BOARD
 
W. Doernberg, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active duty from October 1965 to October 1967.  
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In September 2010, the Veteran testified before the undersigned at a videoconference hearing.  The transcript of this hearing is of record.  Subsequent to the hearing, the Board remanded the claim in August 2011 for further development.
 
A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional medical documents pertinent to the present appeal.  Review does reveal the representative's informal hearing presentation.
 
 
FINDINGS OF FACT
 
1.  For the period from September 9, 2008 until October 13, 2009, the Veteran's PTSD was manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
 
2.  From October 13, 2009, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.

CONCLUSIONS OF LAW
 
1.  The criteria for the assignment of an initial evaluation of 30 percent, but no higher, for posttraumatic stress disorder, have been met for the period from September 9, 2008 until October 13, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.130, Diagnostic Code 9411 (2013).
 
2.  The criteria for the assignment of an initial evaluation of 50 percent, but no higher, for posttraumatic stress disorder, have been met from October 14, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 4.130, Diagnostic Code 9411.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues stem from an appeal of the initial rating assigned following an award of service connection.  Under these circumstances, Veterans Claims Assistance Act notice is not required.  Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  
 
With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  All pertinent records have been secured and the appellant has been provided appropriate VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has not argued otherwise.  The Veteran has not reported, nor does the record indicate, that there are any outstanding records relevant to the claim adjudicated in this decision.  The two VA examinations in connection with this claim are adequate and include sufficient information upon which to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has not argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).
 
For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided. 
 
Analysis
 
The Veteran argues that he is entitled to an initial evaluation in excess of 10 percent for the period from September 9, 2008 to October 13, 2009 and to a rating in excess of 30 percent for the period since October 14, 2009.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, the Veteran appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous."   Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Under the General Rating Formula for Mental Disorders, a rating of 10 percent is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss.  Id.  

A rating of 50 percent is assigned when there is occupational and social impairment with reduced reliability and productivity demonstrated by symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood with symptoms such as, suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

In evaluating psychiatric disabilities, VA also considers the Global Assessment of Functioning a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) provides that a  Global Assessment of Functioning score of 61 to 70 represents mild symptoms or some difficulty in social, occupational, or school functioning, but generally good functioning and some meaningful interpersonal relationships.  A score of 51 to 60 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A score of 41 to 50 represents serious symptoms or any serious impairment in social, occupational, or school functioning.  DSM-IV at 46-47.
   
The Veteran was seen for a VA examination in May 2009.  He reported a history of working for a coal company for 17 years, and then as a corrections officer for 20 plus years before retiring.  He denied having any problems with his employers.  He reported a history interrupted sleep due to recollections from his Vietnam service.  He recalled being able to hear the cries of fellow wounded soldiers seeking assistance.  Unfortunately, these soldiers could not be evacuated before they were killed by the enemy.  The appellant denied having flashbacks, startle reaction, hypervigilance, or suffering from verbal aggression or agitation.  Mental status examination revealed that the appellant was appropriately dressed and groomed, and oriented in all spheres.  His affect was stable, and his thought process was logical, goal directed and appropriate.  There was no evidence of suicidal or homicidal ideation.  The examiner assigned a Global Assessment of Functioning score of 65 which represents mild symptoms under DSM-IV.  

However, beginning with October 14, 2009 VA treatment records and continuing through an August 2011 VA examination, the Veteran's global assessment of functioning score ranged from 50 to 55 which represents moderate to serious symptoms.  Id.  The outpatient records from this term of care show reports of nightmares, as well as an anxious/dysphoric mood, increased depression, and feeling increased stress.  The appellant denied suicidal ideation, but did report having no real peer group and having very limited leisure and recreational activities.  

The VA examiner in August 2011 noted that since his last compensation examination the appellant reported having increased paranoia while driving a county bus.  This paranoia stemmed from having people behind him while he was driving who would not remain seated while the vehicle was in motion.  When the Veteran asked these individuals to return to their seat they reportedly became agitated which in turn would agitate the Veteran and cause increased irritability.  The appellant reported finding it difficult to interact with the general public outside of his home.  Sleep problems were reported to continue with war related nightmares occurring two or three times per week.  He described having flashbacks and a startle response to loud noise.  Mental status examination revealed a stable affect, but evidence of concurrent depression.  There was no evidence of delusional ideation, or hallucinatory perceptions.  The appellant was not suicidal or homicidal.  There were some suggestions of survivor guilt.  A global assessment of functioning score of 55 was assigned.

The Board finds that a 30 percent evaluation is warranted for the period prior to October 14, 2009 because the Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
Although one VA examiner assigned a Global Assessment of Functioning score of 65 (representing mild symptoms) in May 2009, the Veteran's symptoms most nearly approximate a 30 percent evaluation.  October 2009 VA treatment records reflect that the Veteran had a history of arguing with his wife.  The May 2009 VA examiner recorded that the Veteran had sleep issues since returning from Vietnam that included awakening one to two times per night a few times per week.  The VA examiner also recorded that the Veteran had some difficulty concentrating during the day due to thoughts of Vietnam.
 
Statements from the Veteran's wife also support the assignment of a higher evaluation.  In an October 2010 statement, the Veteran's wife stated that the appellant had always kept a gun under the bed, was anxious in crowds, and even threatened to go to a restaurant to kill people in response to comments concerning her.  Lay testimony is competent to discuss symptoms capable of lay observation such as those described by the Veteran's wife.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the appellant's wife's statements are credible as they are consistent with the Veteran's medical records and both his written statements and oral testimony.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).
 
The Board also considered the Veteran's testimony.  The Veteran testified that after his retirement from a full-time position, he began to work part-time in October 2008, but had issues with paranoia, concentration, and being around people related to this position.  The Veteran is competent to report these symptoms as they are capable of lay observation.  Jandreau, 492 F.3d at 1377.  The Board also finds that the Veteran's statements are credible as they were repeated, including in treatment records and to the August 2011 VA examiner.  The statements are also consistent with one another.  Caluza, 7 Vet. App. at 511.
 
Considering the Veteran's symptoms as a whole, as well as his recorded  Global Assessment of Functioning score of 65 prior to October 14, 2009, the Board finds that the Veteran's symptoms most nearly approximated an evaluation of 30 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
An evaluation of 50 percent or greater for the period prior to October 14, 2009 is not warranted because the record does not reflect occupational and social impairment with reduced reliability and productivity.  Id.  For instance, the Veteran continued to work part-time until November 2009.  He continued to maintain relationships with his family.  The May 2009 VA examiner recorded the Veteran's issues with sleep and flashbacks, but found no significant difficulties in other areas.  An evaluation of 50 percent or greater is therefore not warranted for the period from September 9, 2008 to October 13, 2009.  Id.
 
The Board does, however, find that a 50 percent evaluation is warranted for the period from October 14, 2009 because the Veteran's symptoms during this period represent occupational and social impairment with reduced reliability and productivity.  Id.  Beginning in October 2009, VA treatment records reflect a Global Assessment of Functioning score between 50 and 55 which is representative of moderate to serious symptoms.  DSM-IV at 46-47.  October 2009 VA treatment records also reflect that the Veteran had increased symptoms since retirement including increased arguments with his wife and an anxious/dysphoric mood.
 
The August 2011 VA examiner recorded that the Veteran's symptoms had worsened since the May 2009 examination in.  Symptoms included continued trouble sleeping, flashbacks during the day, a startle response, hypervigilance, avoidance of interaction with the general public, and suggestions of survival guilt.  The examiner also diagnosed concurrent depression and opined that the Veteran was unable to maintain part-time employment as a bus driver due to agitation and discomfort with his job.  The examiner did note, however, that the Veteran maintained familial relationships, and the examiner did not state that the appellant could not perform all forms of substantially gainful employment.
 
The record, including the Veteran's testimony, reflects that he stopped working at his part-time job during this time due to anxiety, issues with concentration, and problems dealing with the public related to this particular position.  They do not show that the appellant could not work in some form of work where he was not required to interact with the public.  Again, the Veteran is competent to report these symptoms as they are capable of lay observation.  Jandreau, 492 F.3d at 1377.  The Board also finds that the Veteran's statements are credible as they were repeated, including in treatment records and to the August 2011 VA examiner and are consistent with one another.  Caluza, 7 Vet. App. at 511.
 
The Veteran experienced increased symptoms from October 14, 2009 including occupational difficulties that caused him to quit his part-time job.   Overall, the Board finds that these symptoms represent occupational and social impairment with reduced reliability and productivity and therefore a 50 percent rating is assigned from October 14, 2009.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
An evaluation of 70 percent is not warranted for the period from October 14, 2009 because the Veteran's symptoms do not represent occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Id.  The record reflects that the Veteran continued to maintain familial relationships.  There is also no evidence that the Veteran had impaired judgment or thinking as VA treatment records and the VA examinations do not reflect abnormalities in this respect.  The Veteran did have impairment in mood and expressed, after questioning from the undersigned, that he had had abstract suicidal ideation.  As previously discussed, the Board similarly finds the Veteran's statement is competent and credible.  Caluza, 7 Vet. App. at 511; Jandreau, 492 F.3d at 1377.  However, the record as a whole does not reflect impairment in most areas and an evaluation in excess of 50 percent for the period from October 14, 2009 is not warranted.


ORDER
 
An initial evaluation of 30 percent, but no higher, for the service-connected post-traumatic stress disorder, beginning September 9, 2008 to October 14, 2009, is granted, subject to the regulations controlling disbursement of VA monetary benefits.
 
An initial evaluation of 50 percent, but no higher, for the service-connected post-traumatic stress disorder, after October 14, 2009, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

 
REMAND

While a 2010 rating decision denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, the Board finds that the evidence submitted since fairly raises a new claim for that benefit.  As a request for individual unemployability, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim, Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009), further development is required.

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain VA treatment records from the Altoona, Pennsylvania VA Medical Center and any associated clinic  dated since August 2011.  All attempts to obtain these records must be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current nature and extent of his posttraumatic stress disorder.  The examiner must be provided access to the Veteran's claims file, to include Virtual VA and VBMS files.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any psychological testing prior to completion of the report.  The examiner must directly address whether it is at least as likely as not that posttraumatic stress disorder prevents the appellant from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  The appellant's age may not be considered.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
 
3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4. After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AMC/RO must ensure that the examiner documented his or her consideration of Virtual VA/VBMS.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
5. After conducting any indicated additional development, adjudicate the claim of entitlement to total disability evaluation based on individual unemployability due to service connected disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


